Order entered June 4, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01456-CV

                                SLOAN CREEK II, L.L.C., Appellant

                                               V.

                            THE STATE OF TEXAS AND
                    NORTH TEXAS TOLLWAY AUTHORITY, Appellees

                         On Appeal from the County Court at Law No. 6
                                     Collin County, Texas
                             Trial Court Cause No. 006-3356-2008

                                            ORDER
        The Court GRANTS appellee the State of Texas’s unopposed motion for leave to file

post-submission letter brief. We ORDER the letter brief tendered with appellee’s motion filed

as of the date of this order.


                                                      /s/   ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE